DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment filed 01/26/2022.
Claims 1, 3, 4, 6, 8, 10, 11, 13 and 14 have been amended, and claims 15-16 were previously cancelled.  Currently, claims 1-14 are pending.

Response to Amendment

Replacement sheets for Fig. 1A, Fig. 1B, Fig. 2, Fig. 3, Fig. 4 and Fig.5 have been received and accepted.  As a result, the previous objection to drawings has been withdrawn.

Amendment to claim 14 is effective to overcome the claim objection presented in the previous Office action.  Therefore, the previous claim objection with respect to claim 14 has been withdrawn.

Response to Arguments

Applicant’s arguments with respect to independent claim 1 and similarly applied to other independent claims 4, 8 and 11 have been considered but are moot because the new ground of 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 (effective filing date 04/02/2020 or 12/06/2019 (if perfected)) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (U.S. Patent No. 8,234,250, Patent date 07/31/2012).

As to claim 1, Sharma et al. teaches:
“A method for accessing data” (see Sharma et al., Abstract and Fig. 1), comprising:
“receiving, at a first device, a file system operation request for accessing target data, the target data being stored at a second device after being pre-processed, and the first device providing a file system interface for data stored at the second device” (see Sharma et al., Fig. 1,  
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Sharma et al., [column 2, lines 2-22 and 52-62] and [column 7, lines 42-47] for processing a file before storing in the storage system by dividing a file into data blocks (i.e., chunks) and calculating a content identifier value (e.g., a fingerprint, checksum or hash value) for each data block, wherein a content identifier value representing/identifying a data block can be interpreted as an index to the chunk as recited);
“forwarding the file system operation request to the second device, such that the target data is restored at the second device” (see Sharma et al., [column 2, lines 10-15] and [column 9, lines 7-28] for receiving a file access request from a server system at the storage system (i.e., the second device) and restoring the requested data (e.g., a file) by accessing all the appropriate data blocks);
“receiving the restored target data from the second device” (see Sharma et al., [column 5, lines 23-28] and [column 9, lines 29-33] for returning the result/response of the request (i.e., restored requested file) to the server system (i.e., the first device) from the storage system (i.e., the second device)); and
Sharma et al., [column 5, lines 23-28] and [column 9, lines 7-33] for returning the result/response (i.e., requested data) of the request (e.g., a file-access request) to the server system (i.e., the first device) from the storage system (i.e., the second device)).

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Sharma et al., Fig. 1 and [column 5, lines 15-20] wherein the storage system (i.e., the second device) stores data from more than one server systems, wherein data stored from one server system can be interpreted as data backed up from that server system; also see [column 5, lines 28-39] wherein the server system can access data (i.e., reading/writing data) in form of files/directories or in form of blocks, wherein a block is a portion of a file).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the pre-processing further comprises at least one of: encryption and compression” (see Sharma et al., [column 2, lines 2-22] wherein calculating a hash value based on content of a data block to represent a data block can be broadly interpreted as equivalent to a process of encryption (i.e., converting data to different form); also using content identifier values 

As to claim 4, Sharma et al. teaches:
“A method for accessing data” (see Sharma et al., Abstract, Fig. 1 and [column 2, lines 2-15]), comprising:
“receiving, from a first device and at a second device, a file system operation request for accessing target data, the target data being stored in a data repository of the second device after being pre-processed, and the first device providing a file system interface for data stored in the data repository” (see Sharma et al., Fig. 1,  [column 5, lines 15-21 and 28-34] and [column 9, lines 7-14] for receiving from one or more applications on a server system (i.e., first device), read/write requests (i.e., file system operation requests) for reading/writing data (e.g., files or directories) on the storage devices (i.e., data repository) of the storage system (i.e., a second device), wherein an application on the server system for interacting (e.g., submitting read/write requests) with the file system of the storage system (see [column 5, lines 48-50]) can be interpreted as equivalent to a file system interface as broadly recited),
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Sharma et al., [column 2, lines 2-22 and 52-62] and [column 7, lines 42-47] for processing a file before storing in the storage system by dividing a file into data blocks (i.e., chunks) and calculating a content identifier value (e.g., a fingerprint, checksum or hash value) for each data block, wherein a content identifier value representing/identifying a data block can be interpreted as an index to the chunk as recited);
Sharma et al., [column 2, lines 10-15] and [column 9, lines 7-28] for receiving a file access request from a server system at the storage system and restoring the requested data (e.g., a file) by accessing all the appropriate data blocks from the storage devices (i.e., data repository) of the storage system (i.e., the second device)); and
“sending the restored target data to the first device” (see Sharma et al., [column 5, lines 23-28] and [column 9, lines 29-33] for returning the result/response of the request (i.e., restored requested file) to the server system (i.e., the first device) from the storage system (i.e., the second device)).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Sharma et al., Fig. 1 and [column 5, lines 15-20] wherein the storage system (i.e., the second device) stores data from more than one server systems, wherein data stored from one server system can be interpreted as data backed up from that server system; also see [column 5, lines 28-39] wherein the server system can access data (i.e., reading/writing data) in form of files/directories or in form of blocks, wherein a block is a portion of a file).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the pre-processing further comprises at least one of: encryption and compression” (see Sharma et al., [column 2, lines 2-22] wherein calculating a hash value based on content of a data block to represent a data block can be broadly interpreted as equivalent to a process of encryption (i.e., converting data to different form); also using content identifier values (e.g., hash value) to de-duplicate duplicate blocks in order to reduce storage space can be interpreted as equivalent to a process of compression (i.e., making data smaller)).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein restoring the target data” (see Sharma et al., [column 2, lines 2-15] and [column 9, lines 8-30] for restoring a file from data blocks; also see Fig. 4 and Fig. 5) comprising:
“obtaining the pre-processed target data from the data repository” (see Sharma et al., [column 9, lines 10-27] for accessing the appropriate blocks associated with a request data/file from storage devices (i.e., data repository)); and
“restoring the target data by performing post-processing opposite to the pre-processing on the target data” (see Sharma et al., [column 9, lines 25-28] and Fig. 5 for loading/restoring the request data/file by combining all appropriate data blocks); also see Fig. 4).

As to claim 8, Sharma et al. teaches:
“An electronic device” (see Sharma et al., Abstract and Fig. 1 for a server system), comprising:
Sharma, [column 5, lines 15-17] wherein a server system is a computer system which must include at least one processor/CPU);
“at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts” (see Sharma, [column 5, lines 15-17] wherein a server system is a computer system which must include at least one processor/CPU and memory) comprising:
“receiving a file system operation request for accessing target data, the target data being stored at a second device after being pre-processed, and the electronic device providing a file system interface for data stored at the second device” (see Sharma et al., Fig. 1,  [column 5, lines 15-21 and 28-34] and [column 9, lines 7-14] for receiving, by one or more applications on a server system (i.e., the electronic device), read/write requests (i.e., file system operation requests) for reading/writing data (e.g., files or directories) on the storage devices of the storage system (i.e., a second device), wherein an application on the server system for interacting (e.g., submitting read/write requests) with the file system of the storage system (see [column 5, lines 48-50]) can be interpreted as equivalent to a file system interface as broadly recited),
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Sharma et al., [column 2, lines 2-22 and 52-62] and [column 7, lines 42-47] for processing a file before storing in the storage system by dividing a file into data blocks (i.e., chunks) and calculating a content identifier value (e.g., a fingerprint, checksum or hash value) for each data block, wherein a content identifier value representing/identifying a data block can be interpreted as an index to the chunk as recited);
Sharma et al., [column 2, lines 10-15] and [column 9, lines 7-28] for receiving a file access request from a server system at the storage system (i.e., the second device) and restoring the requested data (e.g., a file) by accessing all the appropriate data blocks);
“receiving the restored target data from the second device” (see Sharma et al., [column 5, lines 23-28] and [column 9, lines 29-33] for returning the result/response of the request (i.e., restored requested file) to the server system (i.e., the electronic device) from the storage system (i.e., the second device)); and
“providing the target data as a response to the file system operation request” (see Sharma et al., [column 5, lines 23-28] and [column 9, lines 7-33] for returning the result/response (i.e., requested data) of the request (e.g., a file-access request) to the server system (i.e. the electronic device) from the storage system (i.e., the second device)).

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the second device; and
metadata of the file” (see Sharma et al., Fig. 1 and [column 5, lines 15-20] wherein the storage system (i.e., the second device) stores data from more than one server systems, wherein data stored from one server system can be interpreted as data backed up from that server system; 

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 8 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the pre-processing further comprises at least one of: encryption and compression” (see Sharma et al., [column 2, lines 2-22] wherein calculating a hash value based on content of a data block to represent a data block can be broadly interpreted as equivalent to a process of encryption (i.e., converting data to different form); also using content identifier values (e.g., hash value) to de-duplicate duplicate blocks in order to reduce storage space can be interpreted as equivalent to a process of compression (i.e., making data smaller)).

As to claim 11, Sharma et al. teaches:
“An electronic device” (see Sharma et al., Abstract, and Fig. 1 for the storage system), comprising:
“at least one processing unit” (see Sharma et al., [column 6, lines 16-17] for a processor);
“at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts” (see Sharma et al., [column 6, lines 16-17] for a memory) comprising:
“receiving, from a first device, a file system operation request for accessing target data, the target data being stored in a data repository of the electronic device after being pre-processed, and the first device providing a file system interface for data stored in the data repository” (see Sharma et al., Fig. 1,  [column 5, lines 15-21 and 28-34] and [column 9, lines 7-14] for receiving from one or more applications on a server system (i.e., first device), read/write requests (i.e., file system operation requests) for reading/writing data (e.g., files or directories) on the storage devices (i.e., data repository) of the storage system (i.e., the electronic device), wherein an application on the server system for interacting (e.g., submitting read/write requests) with the file system of the storage system (see [column 5, lines 48-50]) can be interpreted as equivalent to a file system interface as broadly recited),
“wherein the pre-processing comprising diving the target data into a plurality of chunks and, for each of the plurality of chunks, calculating a hash value as an index to the chunk on the second device” (see Sharma et al., [column 2, lines 2-22 and 52-62] and [column 7, lines 42-47] for processing a file before storing in the storage system by dividing a file into data blocks (i.e., chunks) and calculating a content identifier value (e.g., a fingerprint, checksum or hash value) for each data block, wherein a content identifier value representing/identifying a data block can be interpreted as an index to the chunk as recited);
“restoring the target data from the data repository” (see Sharma et al., [column 2, lines 10-15] and [column 9, lines 7-28] for receiving a file access request from a server system at the storage system and restoring the requested data (e.g., a file) by accessing all the appropriate data blocks from the storage devices (i.e., data repository) of the storage system (i.e., the electronic device)); and
“sending the restored target data to the first device” (see Sharma et al., [column 5, lines 23-28] and [column 9, lines 29-33] for returning the result/response of the request (i.e., restored requested file) to the server system (i.e., the first device) from the storage system (i.e., the electronic device)).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the target data comprises at least one of the following:
at least a portion of a file backed up by a third device to the electronic device; and
metadata of the file” (see Sharma et al., Fig. 1 and [column 5, lines 15-20] wherein the storage system (i.e., the electronic device) stores data from more than one server systems, wherein data stored from one server system can be interpreted as data backed up from that server system; also see [column 5, lines 28-39] wherein the server system can access data (i.e., reading/writing data) in form of files/directories or in form of blocks, wherein a block is a portion of a file).

As to claim 13, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Sharma et al. teaches:
“wherein the pre-processing further comprises at least one of: encryption and compression” (see Sharma et al., [column 2, lines 2-22] wherein calculating a hash value based on content of a data block to represent a data block can be broadly interpreted as equivalent to a process of encryption (i.e., converting data to different form); also using content identifier values (e.g., hash value) to de-duplicate duplicate blocks in order to reduce storage space can be interpreted as equivalent to a process of compression (i.e., making data smaller)).


Sharma et al. teaches:
“wherein restoring the target data” (see Sharma et al., [column 2, lines 2-15] and [column 9, lines 8-30] for restoring a file from data blocks; also see Fig. 4 and Fig. 5) comprising:
“obtaining the pre-processed target data from the data repository” (see Sharma et al., [column 9, lines 10-27] for accessing the appropriate blocks associated with a request data/file from storage devices (i.e., data repository)); and
“restoring the target data by performing post-processing opposite to the pre-processing on the target data” (see Sharma et al., [column 9, lines 25-28] and Fig. 5 for loading/restoring the request data/file by combining all appropriate data blocks); also see Fig. 4).









Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164